Citation Nr: 0828638	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-34 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability secondary to a service-connected left foot 
disability.

2.  Entitlement to service connection for a low back 
disability secondary to a service-connected left foot 
disability.

3.  Entitlement to an increased rating for a left foot 
disability, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for a postoperative 
scar on the left foot, currently rated as 10 percent 
disabling.

5.  Entitlement to an effective date earlier than December 
23, 2004, for the award of the 10 percent rating for the 
postoperative scar on the left foot.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from April and August 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively declined to reopen the veteran's previously 
denied claim of entitlement to service connection for a low 
back disability secondary to the service-connected left foot 
disability, denied a rating in excess of 30 percent for a 
left foot disability, granted an increased rating of 10 
percent for the postoperative scar of the left foot, and 
denied the claim for an effective date earlier than December 
23, 2004, for the award of the increased rating of 10 percent 
for the postoperative scar of the left foot.

In correspondence received from the veteran in November 2006, 
the veteran raised a claim of entitlement to service 
connection for corns and calluses on the left foot, secondary 
to his service-connected left foot disability.  The Board 
refers this claim to the RO for appropriate action.

The issue of entitlement to service connection for a low back 
disability secondary to the service-connected left foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability secondary to the service-connected left foot 
disability was previously denied in a January 1993 rating 
decision.  The RO declined to reopen the claim several times 
thereafter, most recently in September 2003.  The veteran was 
notified of these decisions, but did not perfect an appeal of 
any of the decisions.

2.  The evidence received since the last final denial in 
September 2003 is new, in that it is not cumulative and was 
not previously considered by decision makers.  The evidence 
is also material because it raises a reasonable possibility 
of substantiating the veteran's claim.

3.  Since December 23, 2004, the veteran's left foot 
disability (the postoperative residuals of a bunionectomy for 
hallux valgus of the left foot, status post fusion of the 
first metatarsophalangeal joint) has been manifested by pain, 
swelling, stiffness, limitation of motion, and instability.  
There is evidence of atrophy of the intrinsic muscles in the 
midfoot, and fatigability with use.  His disability is 
productive an antalgic gait, and abnormal weight bearing 
manifested by callosities.  He is able to walk 20 feet 
without a cane.  He twists his left leg on the gait swing.  
There is no foot drop but there is protective big toe area 
lift off.   These manifestations produce difficulty with 
prolonged walking or weight bearing, but do not amount to 
loss of use of the left foot.

4.  The veteran's postoperative scar on the dorsum of the 
left great toe measures 7 cm by .5 cm.  Since December 23, 
2004, it has been manifested by tenderness or sensitivity to 
touch, and complaints of pain.  It is not depressed or 
elevated, and there is no adherence to underlying tissue; the 
texture of the skin is smooth.  The scar is darker in color 
than the surrounding skin.  There is no ulceration or 
breakdown of the skin, and no edema or keloid formation.  
There is no induration or inflexibility of the scar, and it 
does not result in limitation of motion.

5.  In a September 2003 rating decision, the RO granted 
noncompensable service connection for a postoperative scar on 
the left foot, effective March 31, 2003.  The veteran did not 
appeal this decision.

6.  The veteran has not raised a claim of entitlement to 
revision of the September 2003 rating decision based upon 
clear and unmistakable error (CUE).    

7.  On December 23, 2004, the RO received a claim of 
entitlement to an increased rating for the postoperative scar 
on the left foot.  

8.  In an April 2005 rating decision, the RO increased the 
veteran's disability rating for the postoperative scar on the 
left foot from 0 to 10 percent disabling, effective December 
23, 2004.  

9.  There is no medical evidence of record dated in the year 
prior to December 23, 2004, which demonstrates that the 
veteran would be entitled to a 10 percent disability rating 
for his service-connected postoperative scar of the left 
foot.


CONCLUSIONS OF LAW

1.  The January 1993 and September 2003 rating decisions that 
respectively denied declined to reopen the previously denied 
claim for service connection for a low back disability 
secondary to the service-connected left foot disability are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability 
secondary to the service-connected left foot disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for a rating in excess of 30 percent for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes (DCs) 5167, 5171, 5280, 
5281, 5284 (2007).

4.  The criteria for a rating in excess of 10 percent for the 
postoperative scar on the left foot have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DC 
7804 (2007).

5.  The criteria for an effective date earlier than December 
23, 2004, for the assignment of a 10 percent disability 
rating for a postoperative scar on the left foot have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim. 38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the veteran in 
January and February 2005, prior to the initial decision on 
his claims in April 2005.  This notice advised the veteran of 
all of the above-listed notice elements.

With regard to his claims for increased ratings for his 
service-connected left foot disability and the postoperative 
scar on the left foot, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria that would not be 
satisfied by the demonstration of a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.

Here the duty to notify was not satisfied prior to the 
initial adjudication of the claims for an increased rating.  
Although any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, VA can avoid reversal by showing that the error 
did not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, at 46.

In this case, the Board finds that any notice errors caused 
by the Vasquez-Flores decision did not affect the essential 
fairness of the adjudication of the veteran's claims for an 
increased disability ratings for service-connected left foot 
and postoperative scar disabilities.  The veteran was advised 
in the notices that he must provide evidence demonstrating a 
worsening or increase in the severity of his disabilities, 
and that such information could include different types of 
medical and lay evidence such as statements from his doctors, 
including physical and clinical findings and the results of 
any laboratory tests or x-rays; his own statements completely 
describing his symptoms, their frequency and severity and 
other involvement, extension and additional disablement 
caused by the disability; and statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner his disability has 
become worse.  He was also advised to identify any recent VA 
treatment.  In addition, he was notified that it was his 
responsibility to support the claims with appropriate 
evidence.

Further, the veteran demonstrated actual knowledge of what he 
needed to show in order to be entitled to higher disability 
ratings.  The veteran submitted statements regarding the 
impact of his disabilities on his daily functioning, and the 
pain associated with each disability.  Because such 
statements speak to rating criteria for disabilities of the 
foot and that pertaining to scars, the veteran's testimony is 
sufficient to show that he had actual knowledge of the 
diagnostic criteria needed to establish entitlement to higher 
disability ratings for his service-connected left foot and 
postoperative scar.  Furthermore, the veteran was provided 
notice in April 2007 that disability ratings were assigned a 
rating from 0 to 100 percent under the schedule for 
evaluating disability as published in the Code of 
Regulations, that disability ratings may be assigned at other 
levels, and that the nature and symptoms, severity and 
duration, and impact on employment were considered in 
determining disability ratings.

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims for increased 
ratings at this time.  The veteran either had actual 
knowledge or a reasonable person could be expected to 
understand what was needed.  Thus, even assuming a notice 
error, the Board concludes the error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  Further, the 
Board finds that the post-adjudicatory correspondence and 
adjudicatory process render any notice deficiencies 
nonprejudicial because the veteran was provided notice of the 
missing elements and subsequent adjudication.  Accordingly, 
the Board finds that any error in the notices provided to the 
veteran on his claimed for an increased disability rating 
have not affected the essential fairness of the adjudication.

The Board notes that the veteran's claim for an increased 
rating for his postoperative scar on the left foot was 
granted in the April 2005 rating decision. The veteran 
disagreed with the effective date assigned for the 10 percent 
rating in April 2005.  As to the Dingess requirements, in a 
letter sent in conjunction with an October 2006 supplemental 
statement of the case, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to the claim of entitlement 
to an earlier effective date.

As to the veteran's application to reopen the previously 
denied claim of entitlement to service connection for a low 
back disability, secondary to the service-connected left foot 
disability, the Board any notice error was harmless, given 
the Board's favorable disposition of the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted substantial evidence in connection with his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  For 
these reasons, the Board finds that any defects in the notice 
given to the veteran relating to his claims are not 
prejudicial.

With respect to VA's duty to assist, the RO obtained all 
medical records identified by the veteran.  The veteran's 
service medical records are also in the claims file.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in February 
2005 and May 2007 with regard to his service-connected left 
foot and scar.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected left foot or postoperative scar 
since he was last examined.  VA treatment records pertaining 
to the left foot and scar dated after the most recent VA 
examination are of record.  Thus there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO denied the veteran's claim of entitlement to service 
connection for a low back disability secondary to the 
service-connected left foot disability in a January 1993 
rating decision, and in several subsequent rating decisions 
declined to reopen the claim.  At the time of the initial 
denial in January 1993, the RO found that there was no 
current diagnosis of a back disability, and the claim was 
denied.  Subsequently, the RO declined to reopen the claim, 
because although the veteran did submit evidence of a current 
diagnosis, there was no evidence relating the back disability 
to his service-connected left foot disability.

Although in the April 2005 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Id.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the January 1993 and September 
2003 decisions became final because the veteran did not file 
a timely appeal from either.

The claim for service connection for a low back disability 
secondary to the service-connected left foot disability may 
be reopened if new and material evidence is received.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed 
this application to reopen his claim in December 2004.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in September 2003 consisted of the veteran's service 
treatment records, the veteran's post-service treatment 
records, and his own statements.  The RO found that there was 
no evidence that the veteran's low back disability was 
related to his service-connected left foot disability.  
Accordingly, the RO declined to reopen the claim.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in September 
2003 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating the claim.  

Newly received evidence includes VA treatment records dated 
in June 2007, in which the veteran's treating VA podiatrist 
noted that the veteran's numerous left foot surgeries over 
the years had left him with a painful, abnormal gait, which 
could be responsible for the veteran's current complaints of 
back pain.  The Board finds that those notations suggesting 
that the veteran's back problems could be related to his 
service-connected left foot disability to be evidence that is 
both new and material, as it demonstrates a potential nexus 
to his service-connected foot disability.  The opinion has 
been presumed credible for the purpose of determining whether 
to reopen the claim.  This new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for a low back disability secondary to the 
service-connected left foot disability is reopened.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Left Foot

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

The veteran is currently in receipt of a 30 percent 
disability rating for his left foot under DC 5280-5284.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the rating assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2007).  
Diagnostic Code 5280 pertains to hallux valgus.  38 C.F.R. 
§ 4.71a, DC 5280.  Diagnostic Code 5284 pertains to other 
injuries of the foot.  38 C.F.R. § 4.71a, DC 5284.  The 
veteran has also been diagnosed with hallux rigidus.  
However, the diagnostic code pertaining to hallux rigidus 
directs that hallux rigidus be rated as hallux valgus.  
Therefore, no additional rating criteria are applicable.  
38 C.F.R. § 4.71a, DCs 5281.

Diagnostic Code 5280 provides for a 10 percent rating for 
unilateral hallux valgus, whether it is status post operation 
with resection of the metatarsal head, or is severe, and the 
equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, DC 5280.  As the veteran is already in receipt of a 
rating in excess of 10 percent, DC 5280 cannot serve as a 
basis for a rating in excess of 30 percent.

Diagnostic Code 5284 provides for a maximum rating of 30 
percent for severe injuries of the foot.  38 C.F.R. § 4.71a, 
DC 5284.  As the veteran is already in receipt of a 30 
percent rating under this diagnostic code, and there is no 
higher rating available, DC 5284 also cannot serve as a basis 
for an increased rating.

Similarly, even if the veteran's condition could be found to 
be the equivalent to amputation of the great toe, DC 5171 
provides for a maximum rating of 30 percent for amputation of 
the great toe with removal of the metatarsal head.  38 C.F.R. 
§ 4.71a, DC 5171.  As the veteran is already in receipt of a 
30 percent rating, the veteran is not entitled to a higher 
rating under this diagnostic code.

There are no other diagnostic codes pertaining to the feet 
that are applicable in this instance.  Treatment records 
dated from December 2003 to June 2007, and reports of VA 
examination dated in February 2005 and May 2007 did not 
reveal flatfoot, weak foot, claw foot, metatarsalgia, 
hammertoes or malunion or nonunion of the tarsal or meatarsal 
bones.  Accordingly, the diagnostic codes pertaining to these 
disabilities do not apply.  38 C.F.R. § 4.71a, DCs 5276 
(flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 
(metatarsalgia), 5282 (hammertoes), and 5283 (malunion or 
nonunion of the tarsal or metatarsal bones).  

The only remaining provision under which the veteran may be 
awarded a rating in excess of 30 percent for his left foot 
disability is 38 C.F.R. § 4.71a, DC 5167, which pertains to 
loss of use of the foot.  Diagnostic Code 5167 provides for a 
40 percent disability rating for loss of use of the foot as a 
result of amputation.  38 C.F.R. § 4.71a, DC 5167.  Thus, in 
order for the veteran to be entitled to a higher rating of 40 
percent, his disability must be determined to amount to loss 
of use of the foot as a result of amputation.  

Treatment records dated from December 2003 to June 2007 show 
complaints of chronic pain in the left first 
metatarsophalangeal joint with evidence of a painful callus 
in scars associated with numerous foot surgeries, and painful 
callus formation on the sub-second metatarsal head, 
postoperatively.  These records also show that the veteran 
was prescribed customized orthotic inserts to alleviate these 
complaints, and that he required a medically-prescribed cane 
for assistance with ambulation as a result of his left foot 
disability.  Significantly, these records show that the 
veteran's first ray is completely fused, with the fusion in 
satisfactory position (5 to 10 degrees of dorsiflexion), 
allowing for ambulation.

On VA examination in February 2005, the veteran stated that 
the pain in his left foot had gotten progressively worse over 
the years.  He stated that his current treatment included 
daily pain medication.  He had been prescribed orthotic 
inserts in effort to alleviate his complaints, without 
significant effect.  With regard to the functional 
limitations as a result of his disability, the veteran stated 
that he was unable to stand for more than a few minutes, and 
was unable to walk more than a few yards.  He described 
experiencing pain, instability, tenderness, stiffness, and 
limitation of motion when he walked.  He additionally 
described experiencing fatigability, swelling, and burning in 
his foot with prolonged use.  He stated that he stumbled a 
lot when he walked, and that as a result he had a history of 
falling at least twice per week.  Physical examination 
revealed tenderness of the left foot, with painful, abnormal 
motion in the great toe as a result of fusion.  There was 
moderate weakness of the left great toe.  There was evidence 
of abnormal weight bearing, with increased wear of his shoe 
on the outside of the left heel.  The veteran was observed to 
have an abnormal gait.

The veteran again underwent VA examination in May 2007.  At 
that time, he again complained of pain, instability, 
tenderness, stiffness, and limitation of motion when he 
walked, and fatigability, swelling, and burning in his foot 
with prolonged use.  He described his physical limitations as 
a result of his disability as being unable to drive for more 
than five miles, and unable to walk more than a block.  He 
stated that wearing wide shoes with orthotic inserts provided 
partial relief.  Physical examination revealed tenderness of 
the left foot, with painful, abnormal motion in the great toe 
as a result of fusion.  There was moderate weakness of the 
left great toe, and muscle atrophy of the intrinsic muscles 
of the midfoot.  He was observed to have to twist his leg 
when he walked, despite that his big toe was fused in a 
position satisfactory for ambulation.  He was able to walk 20 
feet without using a cane.  There was no foot drop but there 
was protective big toe area lift off.

While the veteran's left foot disability is significant, the 
medical evidence does not show that he has actually lost the 
use of his left foot.  He is able to walk short distances and 
stand for short periods of times, albeit with significant 
limitations.  His ability to stand and walk on his left foot, 
even as limited as that ability is, clearly demonstrates that 
he has more function in the left foot than would be served 
with an amputation stump.  See 38 C.F.R. § 4.63 (2007).  
Accordingly, the Board finds that he is not entitled to an 
increased rating for his left foot disability under DC 5167.  
38 C.F.R. § 4.71a, DC 5167.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that one of the primary manifestations of the veteran's 
hallux valgus disability is pain.  Diagnostic Code 5284, 
under which the disability is rated, is not based solely upon 
limitation of motion, but rather incorporates all of the 
functional limitations caused by the disability.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  In addition, the veteran 
has been assigned the maximum rating available under that 
diagnostic code.  See Spencer v. West, 13 Vet. App. 376 
(2000).  For these reasons, consideration of the functional 
limitations does not result in a higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for veteran's 
left foot disability, in that his disability may be found to 
amount to loss of use of the foot as a result of amputation, 
but, as discussed above, findings supporting a higher rating 
have not been documented.  In addition, it has not been shown 
that the service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left foot disability warrants no more than the 
current 30 percent rating, and has not warranted more than 30 
percent at any time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating, and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Scar

The veteran's postoperative scar on the dorsum of the left 
great toe has been rated 10 percent disabling under DC 7804.  
Diagnostic Code 7804 provides for a single maximum 10 percent 
disability rating where there is evidence a superficial scar 
that is painful on examination.  38 C.F.R. § 4.118, DC 7804 
(2007).  A superficial scar is one that is not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, Note 
1 following DC 7804.  As DC 7804 does not provide for a 
rating higher than 10 percent, the veteran is not entitled to 
an increased rating under this diagnostic code.

In evaluating the applicability of other diagnostic codes 
that provide for disability ratings in excess of 10 percent, 
the Board finds that while there are diagnostic codes that do 
provide for higher ratings, none of those diagnostic codes 
are applicable in this case.  Diagnostic Code 7801 provides 
for an increased rating of 20 percent where the scar covers 
an area exceeding 77 square cm., and is either deep or causes 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.117, DC 7801 (2007).  VA examination in February 2005, 
however, revealed a superficial scar measuring 7 cm by .5 cm 
that did not affect the motion of the veteran's foot.  
Accordingly, DC 7801 is not applicable.  Diagnostic Code 7805 
provides for higher ratings, but is based upon limitation of 
motion.  38 C.F.R. § 4.118, DC 7805 (2007).  Accordingly, 
this diagnostic code is not for application.

As there is no other applicable diagnostic code which 
provides for a rating in excess of 10 percent, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's postoperative scar of the left foot has not been 
warranted at any time during the pendency of the appeal. 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim, 
provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the 
increased rating was ascertainable.  Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).

The veteran contends that he is entitled to an effective date 
earlier than December 23, 2004, for the award of a 10 percent 
disability rating for a postoperative scar on the left foot.  
Significantly, he did not appeal the September 2003 rating 
decision that granted noncompensable service connection for 
the scar, and he has not alleged that the September 2003 
decision was clearly and unmistakably erroneous in assigning 
a noncompensable rating.  See Johnston v. Nicholson, 421 F.3d 
1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393 
(2006).

A September 2003 rating decision granted service connection 
for the veteran's postoperative scar of the left foot and 
assigned a noncompensable disability rating.  An April 2005 
rating decision increased the disability rating from 0 to 10 
percent disabling, effective December 23, 2004, the date the 
claim for the increased rating was received.  In determining 
whether the veteran is entitled to an earlier effective date 
for his increased rating of 10 percent, the pertinent 
question is whether there are any communications from the 
veteran dated prior to December 23, 2004, that may be 
interpreted as either formal or informal claims for an 
increased rating.  

The record reflects that following the September 2003 grant 
of service connection for a postoperative scar on the left 
foot, the first correspondence received from the veteran 
relating to the scar was dated on December 23, 2004.  The 
veteran was granted an increased disability rating of 10 
percent on the basis of this communication.  While the 
veteran asserts that he filed a notice of disagreement 
contesting the disability rating assigned for the scar 
shortly after receiving notification of the September 2003 
decision, there is no evidence consistent with this 
assertion.  Had VA received earlier correspondence indicating 
an intention to file a claim for an increased rating, that 
correspondence would have been filed in the veteran's claims 
folder and appropriate action would have been undertaken at 
that time.  There is no evidence in this case to rebut this 
presumption of regularity.  Ashley v. Derwinksi, 2 Vet. App. 
62, 64 (1992) (the "presumption of regularity" applies to 
the official acts of public officers, and in the absence of 
clear evidence to the contrary, it must be presumed that they 
have properly discharged their official duties); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

As there was no other correspondence received from the 
veteran between the September 2003 grant of service 
connection and the December 23, 2004, claim, the Board finds 
that December 23, 2004, is the earliest date as of which the 
veteran submitted a claim for an increased rating.  The 
question before the Board then is whether, based upon the 
evidence of record, it is factually ascertainable that the 
veteran's scar disability increased in severity in the one 
year prior to submitting the December 23, 2004, claim for an 
increased rating.  The evidence for consideration includes 
treatment records dated from December 23, 2003, to December 
23, 2004.

The veteran's postoperative scar on the dorsum of the left 
great toe has been rated under DC 7804.  Diagnostic Code 7804 
provides for a single maximum 10 percent disability rating 
where there is evidence a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2007).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Note 1 
following DC 7804.  Under 38 C.F.R. § 4.31, where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, as in DC 7804, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

In addressing the applicability of other diagnostic codes, 
the Board finds that while there are several other diagnostic 
codes pertaining to evaluation of scars, none of those 
diagnostic codes are applicable in this case.  Diagnostic 
Code 7800 pertains to scars on the head, face, or neck.  
38 C.F.R. § 4.117, DC 7800 (2007).  As the veteran's service-
connected scar is on his left foot, DC 7800 is clearly not 
applicable.  Diagnostic Code 7801 pertains to evaluations of 
scars not on the head, face, or neck, based upon limitation 
of motion of the affected part.  38 C.F.R. § 4.117, DC 7801.  
VA examination in February 2005, however, revealed a 
superficial scar measuring 7 cm by .5 cm that did not affect 
the motion of the veteran's foot.  Accordingly, DC 7801 is 
not applicable.  For the same reason, DC 7805, which also 
rates scars based upon limitation of motion of the affected 
part, is not applicable.  38 C.F.R. § 4.117, DC 7805.  
Finally, DC 7803 is not applicable, as that diagnostic code 
pertains to evaluations based upon instability of scars, and 
VA examination revealed a stable scar.  38 C.F.R. § 4.117, 
DC 7801 (2007).  Thus, in analyzing whether the whether the 
veteran is entitled to an effective date prior to December 
23, 2004, the Board will evaluate whether there is evidence 
demonstrating a tender or painful scar in the year prior to 
December 23, 2004, pursuant to the criteria found in 
38 C.F.R. § 4.117, DC 7804.  

While treatment records dated prior to December 2003 reflect 
complaints associated with the left foot scar, records dated 
from December 2003 to December 2004 do not reflect complaints 
or treatment for the left foot scar.  Because treatment 
records dated in the year prior to December 2004 do not 
demonstrate evidence of a tender or painful scar, he is not 
entitled to an earlier effective date based upon any clinical 
evidence in the year prior to December 2004.  Additionally, 
because the veteran did not submit any personal statements 
regarding his left foot scar in the year prior to December 
23, 2004, there is no personal testimony establishing a 
painful or tender scar that may serve as a basis for granting 
an earlier effective date for the 10 percent rating.

The Board finds that at no time in the year prior to December 
23, 2004, was an increase in disability commensurate with a 
rating of 10 percent factually ascertainable.  As there was 
no evidence of the symptomatology required for the assignment 
of a disability rating of 10 percent, the treatment records 
dated from December 2003 and December 2004 do not constitute 
evidence demonstrating that a 10 percent rating was warranted 
prior to December 23, 2004.  Accordingly, there is no 
evidence which would establish that the veteran would be 
entitled to a 10 percent rating prior to December 23, 2004.

The evidence shows that the first communication that can be 
construed as a claim for increase after the September 2003 
decision was received on December 23, 2004.  As the evidence 
does not show that the veteran's postoperative scar on the 
left foot met the criteria for a 10 percent rating prior to 
December 23, 2004, an earlier effective date for the 10 
percent rating is not warranted.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for a low back disability 
secondary to the service-connected left foot disability is 
reopened; to that extent only, the appeal is allowed.

A rating in excess of 30 percent for a left foot disability 
is denied.

A rating in excess of 10 percent for the postoperative scar 
of the left foot is denied.

An effective date earlier than December 23, 2004, for the 
award of a 10 percent rating for the postoperative scar of 
the left foot, is denied.

REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back disability 
secondary to the service-connected left foot disability.

The veteran contends that his low back disability is the 
result of an abnormal gait associated with his service-
connected left foot disability.  At the very least, he 
contends that his back disability is aggravated by his 
service-connected left foot disability.

In support of these assertions, the veteran submitted a June 
2007 statement written by a Registered Nurse he has known for 
30 years.  In this statement, the nurse opined that the limp 
associated with the veteran's left foot disability has 
contributed to his low back pain.  Additionally supportive of 
the veteran's claim is a June 2007 record of treatment in 
which the veteran's treating VA podiatrist noted that the 
veteran's numerous left foot surgeries over the years had 
left him with a painful, abnormal gait, which could be 
responsible for the veteran's current complaints of back 
pain.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  As such, the Board 
finds that a VA examination is necessary to determine whether 
it is at least as likely as not that the veteran's low back 
disability is related to service or to his service-connected 
left foot disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that the veteran's low back 
disability had its onset during service 
or developed within one year of his 
discharge from active service.  The 
examiner should also comment as to 
whether it is at least as likely as not 
that the veteran's low back disability 
was caused or aggravated by his 
service-connected left foot disability.  
In doing so, the examiner should 
reconcile the opinions with the June 
2007 conclusions of the veteran's 
podiatrist.  

2.  Then, readjudicate the 
veteran's claim.  If action 
remains adverse to the veteran, 
issue a supplemental statement of 
the case and allow the appropriate 
time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


